DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 4 January 2021 has been entered.
Claims 1, 4-6, 8-11, 17, 19, and 21 were amended.  No additional claims were cancelled.  Claims 23-25 were added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 17, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a system, method, and computer program product incorporating: 
(A) an expression sticker having metadata associated therewith, an augmented feature intended to be output in conjunction with the display of the expression sticker, an expression sticker resource, an expression sticker collection, and an expression sticker management service profile stored on the memory of the first device
(B) analyzing the metadata to determine if an augmented feature is specified by the metadata, outputting the expression sticker and augmented feature in response to the determination that it is specified by the metadata and a determination that user specific rules of the expression sticker management service profile allow the augmented feature to be available to the first device’s user, and


In addition to elements A-C above, claim 1 further incorporates (D) a second expression sticker associated with the second metadata, creating second metadata indicating the current emotional mode and the corresponding emotional level of the user that were generated based on an evaluation of the user’s emotional factors and in response to the user requesting to send a second expression sticker to a second device, and (E) “wherein the second expression sticker is available to the user based on user experience of the user as specified in the expression sticker management service profile”
In addition to elements A-C above, claim 8 further incorporates (F) “wherein the augmented feature is a tasteable flavor and is based on current environmental conditions of a second user”
In addition to elements A-C above, claim 17 further incorporates (D) a second expression sticker associated with the second metadata, creating second metadata indicating the current emotional mode and the corresponding emotional level of the user that were generated based on an evaluation of the user’s emotional factors and in response to the user requesting to send a second expression sticker to a second device, and (G) “wherein the second expression sticker is available to the user based on a user type of the user as specified in the expression sticker management service profile”.

With respect to the prior art Bill (U.S. Patent Publication 2006/0170945), LaForge et al. (U.S. Patent Publication 2015/0277686), and Lowe (U.S. Patent Publication 2005/0079474):
While Bill disclosed displaying a user’s mood in addition to the user’s screen name in a Buddy List (see Bill abstract), associating metadata with the mood (see 0102), and selecting additional content, e.g. music track, based on the user’s current mood (see 0047), and analyzing a user’s expression to determine their mood (see 0058), Bill did not disclose the entirety of elements A-B and D above and none of elements C and E-G above.
While LaForge disclosed a library of personalized emoticons (see 0209) and trading stickers (see 0215), LaForge did not disclose the entirety of element A above and none of elements B, D-G above.
While Lowe disclosed providing edible (see Lowe 0041) samples associated with emotions (see Lowe 0041), Lowe did not disclose the entirety of element A above and  none of elements B-E and G above.

Claims 4-7, 9-11, 14, 16, 18-20, and 22-25 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        13 February 2021


/Patrice L Winder/Primary Examiner, Art Unit 2452